DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
3.	In the amendment filed on 12/16/2021, claims 1-20 have been cancelled. Claims 21-40 have been added. The currently pending claims considered below are Claims 21-40.


Priority
4.	Applicant’s claim for the benefit of prior-filed application 16/288,469, now US Patent 11,138,061, filed 2/28/2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
5.	An initialed and dated copy of Applicant's IDS form 1449, filed 5/6/2022 and 10/19/2022, are attached to the instant Office action.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US Publication 2016/0041885 A1) in view of Dorman et al. (US Patent 10,599,671 B2)
As per claim 21, Arai teaches A method, comprising: (see Abstract)
receiving a replicated operation from a first node that executed an operation from a client upon a first storage object and generated the replicated operation as a replica of the operation for a second node to execute upon a second storage object; (paragraph 0049, 0062, a data operation received in a node is replicated to another node simultaneously)
execute the replicated operation upon the second storage object;  (paragraph 0065, 0070, 0073, the data operation is sent to the other node, and can possibly fail due to node failure)
and in response to receiving an error associated with execution of the replicated operation, determining that the replicated operation is a failed replicated operation and tracking a sequence number of the failed replicated operation within a failed ops cache. (paragraph 0092, 0099, 0103, a sequence number is assigned to the data operations that is appended to the operation ID, the operation being an operation in a failed node, paragraph 0054, 0058, operation IDs stored in a log of a temporary storage device, interpreted as a failed ops cache)
Arai does not explicitly indicate attempting, by the second node, to execute the replicated operation upon the second storage object.
Dorman teaches attempting, by the second node, to execute the replicated operation upon the second storage object. (column 4 lines 34-67, column 14 line 65 – column 15 line 60, column 17 lines 51-67, synchronization is accomplished by attempting to perform operations such as copy on servers, and detecting conflict and failures of operations).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Arai’s method of providing a data replicating system for synchronization able to detect and mitigate failure with Dorman’s ability to attempt operations such as copy on multiple server devices during synchronization. This gives the user the ability to attempt a replication operation multiple times. The motivation for doing so would be to provide conflict avoidance during synchronization (column 1 lines 21-30).
As per claim 22, Arai teaches the sequence number is assigned to both the operation and the replicated operation. (paragraph 0090, 0108, sequence number appended to operation IDS)
As per claim 23, Arai and Dorman are taught as per claim 21 above. Dorman additionally teaches returning an error code for an incoming replicated operation having the sequence number mapped within the failed ops cache to the error code. (column 28 line 48 – column 29 line 7, error codes)
As per claim 24, Arai and Dorman are taught as per claim 21 above. Dorman additionally teaches the tracking comprises: mapping the sequence number to an error code within the failed ops cache. (column 28 line 48 – column 29 line 7, error codes)
As per claim 25, Arai and Dorman are taught as per claim 21 above. Dorman additionally teaches returning an error code for an incoming replicated operation having the sequence number mapped within the failed ops cache to the error code, wherein the incoming replicated operation is determined to be a retry of the failed replicated operation tracked within the failed ops cache. (column 20 lines 36-57, column 22 lines 41-56, retry conditions)
As per claim 26, Arai and Dorman are taught as per claim 21 above. Dorman additionally teaches determining that an incoming replicated operation is a retry of the failed replicated operation tracked within the failed ops cache based upon the incoming replicated operation being assigned the sequence number tracked within the failed ops. (column 20 lines 36-57, column 22 lines 41-56, retry conditions)
As per claim 27, Arai teaches the tracking comprises: creating an entry, for the sequence number, within the failed ops cache. (paragraph 0058, 0065, temporary storage device stores log with operation ID)
As per claim 28, Arai teaches the tracking comprises: creating an entry, mapping the sequence number to an error code returned for the failed replicated operation, within the failed ops cache. (paragraph 0066, 0073, temporary storage device stores log with operation ID communicating with failure recovery unit)
As per claim 29, Arai teaches the tracking comprises: creating an entry, mapping the sequence number to an error code returned for the failed replicated operation, within the failed ops cache; (paragraph 0066, 0073, temporary storage device stores log with operation ID communicating with failure recovery unit)
and removing the entry within the failed ops cache based upon a protocol timer timing out. (paragraph 0056, 0087, delete operation)
As per claim 30, Arai teaches tracking sequence numbers of failed replicated operations targeting the second storage object within the failed ops cache, wherein an error code is returned for an incoming replicated operation having the sequence number mapped within the failed ops cache to the error code. (paragraph 0058, 0065, 0073, temporary storage device stores log with operation ID)

As per claim 31, Arai teaches A computing device comprising: (see Abstract)
a memory comprising machine executable code for performing a method; (Figure 1 reference 112, storage device)
and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: (Figure 1 reference 111, processing device)
receive a replicated operation from a first node that executed an operation from a client upon a first storage object and generated the replicated operation as a replica of the operation for a second node to execute upon a second storage object; (paragraph 0049, 0062, a data operation received in a node is replicated to another node simultaneously)
execute the replicated operation upon the second storage object;  (paragraph 0065, 0070, 0073, the data operation is sent to the other node, and can possibly fail due to node failure)
and in response to receiving an error associated with execution of the replicated operation, determine that the replicated operation is a failed replicated operation and tracking a sequence number of the failed replicated operation within a failed ops cache. (paragraph 0092, 0099, 0103, a sequence number is assigned to the data operations that is appended to the operation ID, the operation being an operation in a failed node, paragraph 0054, 0058, operation IDs stored in a log of a temporary storage device, interpreted as a failed ops cache)
Arai does not explicitly indicate attempt, by the second node, to execute the replicated operation upon the second storage object.
Dorman teaches attempt, by the second node, to execute the replicated operation upon the second storage object. (column 4 lines 34-67, column 14 line 65 – column 15 line 60, column 17 lines 51-67, synchronization is accomplished by attempting to perform operations such as copy on servers, and detecting conflict and failures of operations).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Arai’s method of providing a data replicating system for synchronization able to detect and mitigate failure with Dorman’s ability to attempt operations such as copy on multiple server devices during synchronization. This gives the user the ability to attempt a replication operation multiple times. The motivation for doing so would be to provide conflict avoidance during synchronization (column 1 lines 21-30).
As per claim 32, Arai teaches the sequence number is assigned to both the operation and the replicated operation. (paragraph 0090, 0108, sequence number appended to operation IDS)
As per claim 33, Arai and Dorman are taught as per claim 31 above. Dorman additionally teaches the machine executable code causes the processor to: return an error code for an incoming replicated operation having the sequence number mapped within the failed ops cache to the error code. (column 28 line 48 – column 29 line 7, error codes)
As per claim 34, Arai and Dorman are taught as per claim 31 above. Dorman additionally teaches the machine executable code causes the processor to: mapping the sequence number to an error code within the failed ops cache. (column 28 line 48 – column 29 line 7, error codes)
As per claim 35, Arai and Dorman are taught as per claim 31 above. Dorman additionally teaches return an error code for an incoming replicated operation having the sequence number mapped within the failed ops cache to the error code, wherein the incoming replicated operation is determined to be a retry of the failed replicated operation tracked within the failed ops cache. (column 20 lines 36-57, column 22 lines 41-56, retry conditions)
As per claim 36 Arai and Dorman are taught as per claim 31 above. Dorman additionally teaches determine that an incoming replicated operation is a retry of the failed replicated operation tracked within the failed ops cache based upon the incoming replicated operation being assigned the sequence number tracked within the failed ops. (column 20 lines 36-57, column 22 lines 41-56, retry conditions)

As per claim 37, Arai teaches A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: (see Abstract)
receive a replicated operation from a first node that executed an operation from a client upon a first storage object and generated the replicated operation as a replica of the operation for a second node to execute upon a second storage object; (paragraph 0049, 0062, a data operation received in a node is replicated to another node simultaneously)
execute the replicated operation upon the second storage object;  (paragraph 0065, 0070, 0073, the data operation is sent to the other node, and can possibly fail due to node failure)
and in response to receiving an error associated with execution of the replicated operation, determine that the replicated operation is a failed replicated operation and tracking a sequence number of the failed replicated operation within a failed ops cache. (paragraph 0092, 0099, 0103, a sequence number is assigned to the data operations that is appended to the operation ID, the operation being an operation in a failed node, paragraph 0054, 0058, operation IDs stored in a log of a temporary storage device, interpreted as a failed ops cache)
Arai does not explicitly indicate attempt, by the second node, to execute the replicated operation upon the second storage object.
Dorman teaches attempt, by the second node, to execute the replicated operation upon the second storage object. (column 4 lines 34-67, column 14 line 65 – column 15 line 60, column 17 lines 51-67, synchronization is accomplished by attempting to perform operations such as copy on servers, and detecting conflict and failures of operations).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Arai’s method of providing a data replicating system for synchronization able to detect and mitigate failure with Dorman’s ability to attempt operations such as copy on multiple server devices during synchronization. This gives the user the ability to attempt a replication operation multiple times. The motivation for doing so would be to provide conflict avoidance during synchronization (column 1 lines 21-30).
As per claim 38, Arai teaches create an entry, for the sequence number, within the failed ops cache. (paragraph 0058, 0065, temporary storage device stores log with operation ID)
As per claim 39, Arai teaches an entry, mapping the sequence number to an error code returned for the failed replicated operation, within the failed ops cache. (paragraph 0066, 0073, temporary storage device stores log with operation ID communicating with failure recovery unit)
As per claim 40, Arai teaches create an entry, mapping the sequence number to an error code returned for the failed replicated operation, within the failed ops cache; (paragraph 0066, 0073, temporary storage device stores log with operation ID communicating with failure recovery unit)
and remove the entry within the failed ops cache based upon a protocol timer timing out. (paragraph 0056, 0087, delete operation)





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dave (US Publication 2017/0060702 A1)
Camble (US Publication 2014/0358858 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168